DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note To Applicant:
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.




Election/Restrictions
Applicant’s Response to Election/Restriction requirement filed on 06/25/2021has been acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2021. In such reply, Applicant failed to elect between the recited species and traversed the restriction (election) on the grounds that the species are obvious variants of each other because comprising the same (except the number of struts) essential characteristics (see the second paragraph on the first page of the Response to Election/Restriction). As such, based on applicant’s own admission that the species (embodiments) shown in Figs. 1-6 are obvious variants of each other, and for the purposes of compact prosecution, since applicant resides overseas, the Requirement for Restriction/Election dated 05/11/2021 has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “swinging arms” and “auxiliary connecting rods” in the Side view of Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: throughout the specification, the reference number “6” has been used both for “foot supports” and “platforms for legs”. Applicant is requested to stay consistent with the language used for each reference number. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the platforms for the legs and hand supports” in lines 13-14 needs to be changed to “the platforms for the legs and the hand supports”, the phrase “located higher of the platforms for the legs” in line 11 needs to be changed to “located higher than the platforms for the legs” Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a) “elliptical mechanism provides the movement of the platforms for the legs along an elliptical trajectory” and b) “kinematic transmission provides the movement of the platforms for the legs and hand supports in opposite Claim 1 (wherein “elliptical mechanism” is considered to be the generic placeholder that is coupled with functional language of “provides the movement of the platforms for the legs along an elliptical trajectory”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, and wherein “kinematic transmission” is considered to be the generic placeholder that is coupled with functional language of “provides the movement of the platforms from the legs and hand supports in opposite directions”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this application, the structure corresponding to a) “elliptical mechanism” has been considered to include: one or two flywheels with two main connecting rods, according to the specification (see pg. 2, line 19 (two flywheels and two main connecting rods) and pg. 3, lines 7-8 (one flywheel and two main connecting rods)), and the structure corresponding to b) “kinematic transmission” has been considered to be: “a gear unit and a swinging arm” (see pg. 2, line 33 of the specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2, as currently presented recites: “The biokinetic ellipsoid for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system and its variants as recited in the Claim 1, wherein both hand swinging levers are mounted on a supporting No support is provided, in the specification as originally filed, for an embodiment that includes three struts on which hand swinging levers are mounted. As such, the limitations of claim 2 is considered new matter. Further clarification and appropriate corrections are respectfully requested. In order to overcome this rejection, applicant is advised to change the language of claim 1 line 9 from “with two struts” to “with one or two front struts”. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons: 
Claim 1, lines 1-2, recites: “A biokinetic ellipsoid for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system and its variants”. An ellipsoid is just a geometric shape, and does not infer an 
Claim 1, line 8 recites: “the hand swinging levers” in line 8. There is insufficient antecedent basis for this limitations in the claim. Further clarification and appropriate corrections are respectfully requested. 
Claim 1, lines 8-9, recites; “the hand supports are fixed on the hand swinging levers, which are mounted on the supporting structure with two struts” and it is not clear whether the word “with” means the hand swinging levers are mounted on the supporting structure on/using/via two struts or the hand swinging levers are mounted on the supporting structure that has two struts. Further clarification and appropriate corrections are respectfully requested. 
Claim 1, line 12 recites: “the kinematic transmission”, and there is insufficient basis for this limitation in the claim. Further clarification and appropriate corrections are respectfully requested. 

	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 2 recites: “wherein both hand swinging levers are mounted on a supporting structure with one front strut”, while, claim 1, to which claim 2 depends on, recites: “the hand swinging levers…mounted on 

	NOTE: The language of claims 1 and 2, as shown above, are considered unclear and indefinite. As such, Claims 1 and 2 have been examined “as best understood”. In order to overcome the 112(a) and 112(b) rejections above, applicant is advised to amend the claims to include the following proposed language which is “as best understood” by the Examiner. For the purposes of examination, this proposed language has been used in the rejections set forth further in the Office Action.  
	Proposed amendments to claims 1 and 2:
	1.	An apparatus for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system, comprising:
a supporting structure, an elliptical mechanism,  a pair of hand supports, and a pair of platforms for legs, wherein: 
the elliptical mechanism mounted on the supporting structure,
the pair of platforms for legs attached on the elliptical mechanism, the elliptical mechanism provides the movement of the pair of platforms for legs along an elliptical trajectory, 
the pair of hand supports are fixed on a pair of hand swinging levers, which are mounted on the supporting structure on one or two struts and provide the swinging motions for hands, the pair of hand supports hang below a swing axis of the pair of hand swinging levers, spaced horizontally from the pair of platforms for legs and located higher than the platforms for the legs, 
the elliptical mechanism and the pair of hand swinging levers are connected to a kinematic transmission, and
the kinematic transmission provides the movement of the pair of platforms for legs and the pair of hand supports in opposite directions. 
2.	The apparatus of claim 1, wherein the pair of hand swinging levers are mounted on the supporting structure on one strut.

Please note that in claim 1, the recitation of the pair of hand swinging levers, which are mounted on the supporting structure on one or two struts, is in accordance with applicant’s own recitation of such limitation under the “Conclusion” section, on page 2 of the Response to Election/Restriction filed on 06/25/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Akhmetov (US 7,874,960 B2, hereinafter referred to as “Akhmetov ‘960”) in view of Akhmetov (US 2005/0107224 A1, hereinafter referred to as “Akhmetov ‘224”) and Stearns et al. (US 6,949,053)
Regarding claim 1, (Claim 1 “as best understood”) Akhmetov ‘960 teaches a(n) (biokinetic ellipsoid) apparatus for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system (abstract), comprising:
a supporting structure (1), an elliptical mechanism (2 with 4, abstract),  a pair of hand supports (7), and a pair of platforms for legs (3), wherein: 
the elliptical mechanism mounted on the supporting structure (Figs. 1 and 3),
the pair of platforms for legs (3) attached on the elliptical mechanism (Figs. 1 and 3), the elliptical mechanism provides the movement of the pair of platforms for legs along an elliptical trajectory (Figs. 1 and 3, abstract), 
the pair of hand supports (7) are fixed on a pair of hand swinging levers (as shown below), which are mounted on the supporting structure on one or two struts (6 in Fig. 1 and as shown below, please note that it would have been obvious to a person of ordinary skill in the art to use the same swinging levers with hand supports shown in Fig. 1 on the apparatus shown in Fig. 3 in order to use less number of components and make the apparatus more compact) and provide the swinging motions for hands (the hands can be perform a swinging motion using the hand supports and the hand swinging levers), the pair of hand supports hang below a swing axis of the pair of hand swinging levers (in Fig. 7, under the “broadest reasonable interpretation”, each of the hand supports can hang below the swing axis of its corresponding hand swinging lever during the lower swinging motion), spaced horizontally from the pair of platforms for legs and located higher than the platforms for the legs (Figs. 1 and 3), 
the elliptical mechanism and the pair of hand swinging levers are connected to a kinematic transmission (8, claim 1 recites: “a telescopic kinematic transmission with reversible gear box”, as such, according to the 112(f) interpretation cited above, the telescopic kinematic transmission must have a telescoping rod (which would swing via height adjustment member 11/12, hence would be considered a swing arm) and gear box/gear unit), and
the kinematic transmission provides the synchronous movement of the pair of platforms for legs and the pair of hand supports (abstract, claim 1).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strut)][AltContent: textbox (Hand swinging levers)]
    PNG
    media_image1.png
    350
    529
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    337
    499
    media_image2.png
    Greyscale

Akhmetov ‘960 is silent about the kinematic transmission provides movement of the pair of platforms for legs and the pair of hand supports in opposite direction. 
Regarding claim 1, (Claim 1 “as best understood”) Akhmetov ‘224 teaches an apparatus for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system comprising: 	a supporting structure (1), hand supports (8), and platforms for legs (7), the pair of hand supports (8) are fixed on the pair of hand swinging levers (6 for the hands), which are mounted on the supporting structure on one or two struts (Figs. 1-16), the pair of hand supports (8) hand below the swing axis of the pair of hand swinging levers (Figs. 1-16), spaced horizontally from the pair of platform for legs (7) and located higher than the pair of platform for legs (Figs. 1-16), and a kinematic transmission (9), the kinematic transmission provides the movement of the pair of platforms for legs and hand supports in opposite directions (abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhmetov ‘960 invention such that 

Akhmetov ‘960 teaches an elliptical mechanism comprising a rotary member (2, Fig.1) which appears to be a wheel, and two main connecting rods (4). However, Akhmetov ‘960 as modified by Akhmetov ‘224 is silent about the wheel (2) being a flywheel. 
Regarding claim 1, Stearns teaches an elliptical mechanism comprising a flywheel (i.e. 1020, Fig. 12) and two main connecting rods (i.e. 1030, Fig. 12, according to the 112(f) interpretation provided above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhmetov ‘960 invention in view of Akhmetov ‘224 with a flywheel as taught by Stearns in order to maintain momentum and provide a smoother and more natural movement for the user’s legs and hands during exercise. 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,536,224 to Hsieh (pertinent to claims 1 and 2), US 5,876,308 to Jarvie (pertinent to claims 1-2), US 7,794,362 B2 to Miller (pertinent to claims 1-2), US 2010/0173753 A1 to Wang (pertinent to claims 1-2), and US 2013/0267388 A1 to Wang (pertinent to claims 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784